Kruse, J. (dissenting):
I think the plaintiff is entitled to recover of the individual defendants the full amount of her judgment. They and their associates, acting as directors of the judgment debtor corporation, wrongfully transferred the property of the corporation out of which the plaintiff could have collected her judgment by levy and sale under the execution or by an action in aid of or supplementary to the execution. By such levy or proceeding she would have obtained a lien on the property or assets so transferred and realized the full amount of her claim. The liability of the defendants arises under the statute upon their wrongful acts, for which they are jointly and severally liable.
Judgment affirmed, without costs. Order affirmed, with ten dollars costs and disbursements.